


117 S2011 IS: COVID–19 Vaccine Developers Gold Medal Act
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2011
IN THE SENATE OF THE UNITED STATES

June 10, 2021
Mr. Coons (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs

A BILL
To award a Congressional Gold Medal to honor the contributions of all of those whose efforts led to the successful development of life saving vaccines to combat the novel coronavirus.


1.Short titleThis Act may be cited as the COVID–19 Vaccine Developers Gold Medal Act. 2.FindingsCongress finds the following:
(1)Researchers, scientists, doctors, epidemiologists, and others around the world have worked tirelessly and collaboratively to develop lifesaving vaccines to combat the coronavirus by reducing the likelihood of transmission, building immune resiliency, avoiding hospitalizations, and reducing the likelihood of death. (2)Through the academic, research and analytic expertise of universities and their faculty, researchers, and students, their efforts contributed to providing valuable information to the public on the severity of the coronavirus worldwide and, in some cases, contributed to vaccine development. 
(3)Several of the resulting vaccines represent historic breakthroughs in biopharmaceutical technology, which are predicated on years of leading research conducted in laboratories and hospitals that benefit from the significant financial investment of United States taxpayers through the Department of Health and Human Services, the National Institutes of Health, including the National Institute of Allergy and Infectious Diseases, and the Biomedical Advanced Research and Development Authority. (4)These professionals worked under record timelines to develop safe, effective vaccines demonstrated in trials and granted emergency use authorization by the Food and Drug Administration, outpacing the typical vaccine development timeframe of 5 to 10 years and beating the previous record by 3 years.
(5)These remarkable achievements in medical science will have positive implications for future vaccine development, helping to combat new viruses, leading to improvements in health and well-being. (6)The tremendous efforts in vaccine development can be celebrated and attributed to building diverse teams, including the notable efforts of many individuals across the planet.
(7)Vaccines authorized for emergency use in the United States benefitted greatly from global cooperation, strategic partnerships, and collaboration with publicly funded agencies and research capabilities of the academic community.  (8)As a result of the collaborative efforts, people around the world are benefitting from the administration of vaccines, although work remains to support governments around the world in ensuring vaccines are equitably distributed.
(9)The United States, including through cooperation with bilateral and multilateral partnerships, can help scale up manufacturing and distribution to all corners of the globe. (10)The vaccines developed are contributing to the safety of people of the United States, rebuilding the United States economy, and the reunion of families.
3.Congressional gold medals
(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a single gold medal of appropriate design in recognition of all those whose efforts led to the successful development of vaccines that received emergency use authorizations to respond to the coronavirus. (b)Design and strikingFor the purpose of the awards under subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal described in that subsection with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
(c)Smithsonian institution
(1)In generalAfter the award of the gold medal under subsection (a), the medal shall be given to the Smithsonian Institution where the medal shall be— (A)available for display, as appropriate; and
(B)made available for research. (2)Sense of congressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for—
(A)the purpose of education, research, and the encouragement of science, technology, engineering, and math professions through the Smithsonian Science Education Center; and (B)on display at a physical Smithsonian museum or on loan, as appropriate, so that the medal may be displayed elsewhere.
4.Duplicate medalsUnder regulations that the Secretary may promulgate, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3 at a price sufficient to cover the cost of the medals, including labor, materials, dies, use of machinery, and overhead expenses. 5.Status of medals (a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
(b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 6.Authority to use fund amounts; proceeds of sale (a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such sums as may be necessary to pay for the costs of the medal authorized under section 3.
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited in the United States Mint Public Enterprise Fund.   